Fourth Court of Appeals
                                 San Antonio, Texas

                                      JUDGMENT
                                    No. 04-14-00256-CR

                                        Jeffrey LEE,
                                          Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                 From the 187th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2012CR6806
                       Honorable Raymond Angelini, Judge Presiding

      BEFORE JUSTICE BARNARD, JUSTICE ALVAREZ, AND JUSTICE PULLIAM

     In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED.

       SIGNED June 10, 2015.


                                              _____________________________
                                              Jason Pulliam, Justice